Citation Nr: 0939081	
Decision Date: 10/15/09    Archive Date: 10/28/09

DOCKET NO.  07-29 577	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an initial rating in excess of 20 percent 
for bilateral hearing loss.

2.  Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for 
metastatic squamous cell carcinoma of the right lung, and if 
so, whether the claim should be granted.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

Appellant and his son



ATTORNEY FOR THE BOARD

M. Riley, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1955 to April 
1957.  This case comes before the Board of Veterans' Appeals 
(Board) on appeal from January 2007 and September 2008 rating 
decisions issued by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Waco, Texas, which, in pertinent 
part, found that new and material evidence had not been 
submitted to reopen the claim for entitlement to service 
connection for lung cancer and granted entitlement to service 
connection for hearing loss with an initial 20 percent rating 
assigned, effective January 13, 2007.  

In a January 2009 rating decision, the RO determined that the 
September 2008 rating decision contained clear and 
unmistakable error with respect to the effective date of the 
grant of service connection for hearing loss.  The RO granted 
an earlier effective date of August 28, 2006.    

The Veteran provided testimony at a hearing before the 
undersigned Acting Veterans Law Judge at the RO in July 2009.  
A transcript of the hearing is of record.  At that time, the 
Veteran withdrew his appeal with respect to the issue of 
entitlement to an increased initial rating for tinnitus.  
Therefore, this issue is not before the Board.

In August 2009, subsequent to issuance of a supplemental 
statement of the case (SSOC), the Veteran submitted evidence 
pertinent to the claim for service connection on appeal.  The 
Veteran waived RO and VAMC consideration of additional 
evidence at his hearing and the record was left open for a 
period of 60 days to allow for the submission of additional 
evidence.  Thus, the Board will consider the claim on the 
merits.  See 38 C.F.R. § 20.1304 (2009).

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran has Level VI hearing in both ears.

2.  The claim for entitlement to service connection for 
metastatic squamous cell carcinoma of the right lung was 
denied in an August 2003 rating decision; the Veteran 
initiated an appeal with respect to the denial of his claim, 
but the appeal was not perfected.

3.  The evidence received since the August 2003 rating 
decision relates to a necessary element of service connection 
that was previously lacking, and raises a reasonable 
possibility of substantiating the claim.

4.  The Veteran's metastatic squamous cell carcinoma of the 
right lung is not etiologically related to active service, to 
include claimed asbestos exposure.


CONCLUSIONS OF LAW

1.  The criteria for an initial rating of 30 percent, but not 
higher, for bilateral hearing loss have been met.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.85, Tables VI, 
VIA and VII, Diagnostic Code 6100; § 4.86 (2009).

2.  The RO's rating decision of August 2003 denying service 
connection for squamous cell carcinoma of the right lung is 
final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.302, 
20.1103 (2009).  

3.  New and material evidence has been received to reopen a 
claim seeking service connection for metastatic squamous cell 
carcinoma of the right lung.  38 U.S.C.A. § 5108 (West 2002; 
38 C.F.R. § 3.156(a) (2009).

3.  The Veteran's metastatic squamous cell carcinoma of the 
right lung was not incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. 
§§ 3.1, 3.6, 3.303 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2009) defined VA's duty to assist a veteran in 
the development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).

Under the VCAA, VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
request that the claimant provide any evidence in his 
possession that pertains to the claim.  Pelegrini v. Principi 
(Pelegrini II), 18 Vet. App. 112, 120-21 (2004), see 38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

The United States Court of Appeals for Veterans Claims 
(Court) has also held that the VCAA notice requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five 
elements of a service connection claim.  Those five elements 
include: 1) veteran status; 2) existence of a disability; 3) 
a connection between the veteran's service and the 
disability; 4) degree of disability; and 5) effective date of 
the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006). 

With respect to the Veteran's claim for an increased rating, 
this appeal arises from disagreement with the initial 
evaluation following the grant of service connection.  The 
courts have held that once service connection is granted the 
claim is substantiated, additional VCAA notice is not 
required; and any defect in the notice is not prejudicial.  
Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap 
v. Nicholson, 21 Vet. App. 112 (2007).

The VCAA is not applicable where further assistance would not 
aid the appellant in substantiating his claim.  Wensch v. 
Principi, 15 Vet App 362 (2001); see 38 U.S.C.A. § 
5103A(a)(2) (Secretary not required to provide assistance 
"if no reasonable possibility exists that such assistance 
would aid in substantiating the claim"); see also VAOPGCPREC 
5-2004; 69 Fed. Reg. 59989 (2004).  In view of the Board's 
decision to reopen the claim for entitlement to service 
connection for hearing loss, further assistance is 
unnecessary to aid the Veteran in substantiating in this 
aspect of his claim.  

Regarding the Veteran's reopened claim for service connection 
for hearing loss, the RO notified the Veteran of the evidence 
needed to substantiate his claim in an October 2006 letter.  
The letter also satisfied the second and third elements of 
the duty to notify by informing the Veteran that VA would try 
to obtain medical records, employment records, or records 
held by other Federal agencies, but that he was nevertheless 
responsible for providing any necessary releases and enough 
information about the records to enable VA to request them 
from the person or agency that had them.

The Veteran has substantiated his status as a veteran.  He 
was notified of all elements of the Dingess notice, including 
the disability-rating and effective-date elements of the 
claims, by the October 2006 letter.  


The Duty to Assist

The VCAA also requires VA to make reasonable efforts to help 
a claimant obtain evidence necessary to substantiate his 
claims.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  
This "duty to assist" contemplates that VA will help a 
claimant obtain records relevant to his claim, whether or not 
the records are in Federal custody, and that VA will provide 
a medical examination or obtain an opinion when necessary to 
make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

VA has obtained records of treatment reported by the Veteran, 
including service treatment records, VA treatment records, 
and private medical records.  With respect to the Veteran's 
VA treatment records, although medical opinions from two VA 
physicians in August 2007 and April 2009 indicate that the 
Veteran was provided a VA examination in connection with his 
participation in Project SHAD, no such examination is of 
record.  The RO has searched for this examination report at 
the VA hospital, but in February 2008 determined that no such 
examination was available.  In any event, the SHAD 
examination was referenced by the VA physicians in their 
August 2007 and April 2009 letters as documenting the 
Veteran's reports of exposure to asbestos during service.  A 
similar history was reported by the Veteran in several 
statements included in the claims folder and during the  July 
2009 hearing.  Therefore remanding the claim for further 
attempts to retrieve the SHAD examination report would serve 
no purpose other than to further delay the claim. 

VA has a duty to request medical records from the Social 
Security Administration (SSA) when it has actual notice a 
veteran is in receipt of disability compensation. See 
Murincsak v. Derwinski, 2 Vet. App. 363 (1992).  In this 
case, the claims folder indicates that the Veteran is only in 
receipt of retirement compensation.  Therefore, a remand for 
SSA records is not required by the duty to assist.  

For the reasons set forth above, the Board finds that VA has 
complied with the VCAA's notification and assistance 
requirements.  The appeal is thus ready to be considered on 
the merits.

Increased Rating Claim

Legal Criteria

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities (Rating Schedule).  38 
U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.

In evaluating a disability, the Board considers the current 
examination reports in light of the whole recorded history to 
ensure that the current rating accurately reflects the 
severity of the condition.  The Board has a duty to 
acknowledge and consider all regulations that are potentially 
applicable.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
The medical as well as industrial history is to be 
considered, and a full description of the effects of the 
disability upon ordinary activity is also required.  38 
C.F.R. §§ 4.1, 4.2, 4.10.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  See 38 C.F.R. § 4.7.

In view of the number of atypical instances it is not 
expected, especially with the more fully described grades of 
disabilities, that all cases will show all the findings 
specified.  Findings sufficiently characteristic to identify 
the disease and the disability therefrom, and above all, 
coordination of rating with impairment of function will, 
however, be expected in all instances.  38 C.F.R. § 4.21.  

Disability ratings for hearing loss disability are derived 
from mechanical application of the rating schedule to the 
numeric designations resulting from audiometric testing.  See 
Lendenmann v. Principi, 3 Vet. App. 345 (1992).

An examination for hearing impairment for VA purposes must be 
conducted by a state-licensed audiologist and must include a 
controlled speech discrimination test (Maryland CNC) and a 
puretone audiometry test.  Examinations will be conducted 
without the use of hearing aids.  38 C.F.R. § 4.85(a).

Table VI, "Numeric Designation of Hearing Impairment Based 
on Puretone Threshold Average and Speech Discrimination," is 
used to determine a Roman numeral designation (I through XI) 
for hearing impairment based on a combination of the percent 
of speech discrimination (horizontal rows) and the puretone 
threshold average (vertical columns).  The Roman numeral 
designation is located at the point where the row and column 
intersect.  38 C.F.R. § 4.85(b).

Table VIa, "Numeric Designation of Hearing Impairment Based 
Only on Puretone Threshold Average," is used to determine a 
Roman numeral designation (I through XI) for hearing 
impairment based only on puretone threshold average.  Table 
VIa is used when the examiner certifies that the use of the 
speech discrimination test is not appropriate due to language 
difficulties, inconsistent speech discrimination scores, etc.  
or when indicated under the provisions of § 4.86.   38 C.F.R. 
§ 4.85(c).

"Puretone threshold average" as used in Tables VI and VIa 
is the sum of the puretone thresholds at 1000, 2000, 3000 and 
4000 Hertz and divided by four.  This average is used in all 
cases (including those of § 4.86) to determine a Roman 
numeral designation from Tables VI and VIa.  38 C.F.R. 
§ 4.85(d).

Table VII, "Percentage Evaluations of Hearing Impairment," 
is used to determine the percentage evaluation by combining 
the Roman numeral designations for hearing impairment in each 
ear.  The horizontal rows represent the ear having better 
hearing and the vertical columns represent the ear having the 
poorer hearing.  The percentage evaluation is located at the 
point where the row and the column intersect. 38 C.F.R. 
§ 4.85(e).

Provisions for evaluating exceptional patterns of hearing 
impairment are as follows.

(a)  When the puretone thresholds at each of the four 
specified frequencies (1000, 2000, 3000 and 4000 Hertz) is 55 
decibels or more, the rating specialist will determine the 
Roman numeral designation for hearing impairment from either 
Table VI or Table VIa, whichever results in the higher 
numeral.  Each ear will be evaluated separately.

(b)  When the puretone thresholds are 30 decibels or less at 
1000 Hertz and 70 decibels or more at 2000 Hertz, the rating 
specialist will determine the Roman numeral designation for 
hearing impairment from either Table VI or Table VIa, 
whichever results in the higher numeral; the numeral will 
then be elevated to the next higher Roman numeral. Each ear 
will be evaluated separately.  38 C.F.R. § 4.86.
  
When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Analysis

Service connection for bilateral hearing loss was granted in 
the September 2008 rating decision on appeal with an initial 
rating assigned, effective January 13, 2007.  As discussed 
above, an earlier effective date of August 28, 2006, for the 
grant of service connection and the assignment of an initial 
20 percent rating for hearing loss was granted in a March 
2009 rating decision. 

The Veteran underwent a private audiogram in October 2006.  
Pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
35
40
70
75
80
LEFT
35
40
60
65
65

Speech audiometry revealed speech recognition ability of 72 
percent in the right ear and 76 percent in the left ear.  In 
a letter accompanying the audiogram report, the Veteran's 
private audiologist noted that the Veteran experienced a 46 
percent loss of hearing in his right ear and 37 percent loss 
of hearing in his left ear.  

Upon VA examination in September 2008, the Veteran reported 
having difficulty understanding speech at all times.  An 
audiogram was provided that showed pure tone thresholds, in 
decibels, of:





HERTZ



1000
2000
3000
4000
AVG
RIGHT
55
70
75
70
67.5
LEFT
45
65
70
60
60

Speech audiometry revealed speech recognition ability of 72 
percent in the right ear  at 85 dB and 68 percent at 80 dB.  
Speech recognition in the left ear measured 68 percent at 85 
dB, 64 percent at 75 dB, and 60 percent at 80 dB.  The 
diagnosis was moderate to profound sensorineural hearing loss 
in the right ear and mild to severe sensorineural hearing 
loss in the left ear.  

With respect to the right ear, the Veteran's most severe 
hearing loss was measured at his September 2008 VA 
examination when pure tone thresholds averaged 67.5 dB and 
speech recognition was to 68 percent.  This translates to 
Level VI hearing under Table VI.   The Veteran has also 
demonstrated an exceptional pattern of hearing loss in the 
right ear as pure tone thresholds at the four specified 
frequencies were 55 decibels or more during the September 
2008 audiogram.  His right ear hearing acuity translates to 
Level V hearing under Table VIa.  Accordingly, Level VI 
hearing loss is the higher level of impairment.

With respect to the left ear, the Veteran's hearing was most 
impaired at the September 2008 VA examination when pure tone 
thresholds averaged 60 dB and speech recognition was to 60 
percent.  This translates to Level VI hearing under Table VI.  
The Veteran does not have an exceptional patters of hearing 
loss in the left ear. 

Level VI hearing impairment in both ears warrants a 30 
percent rating under the applicable criteria.  38 C.F.R. § 
4.85, Diagnostic Code 6100.  Accordingly, an increased rating 
of 30 percent, but not higher, for the Veteran's hearing loss 
is warranted.  

The Board has carefully considered the lay evidence offered 
by the Veteran, including his correspondence to VA and the 
testimony of the Veteran and his son before the Board.  This 
lay evidence is consistent with the Board's award of an 
increased 30 percent rating.  The Board notes that in 
establishing a disability rating the Board is primarily 
guided by the rating schedule; see Lendenmann, supra.  In 
this case the objective medical evidence clearly establishes 
that the Veteran's BHL disability does not meet the criteria 
for a rating in excess of 30 percent.

Consideration has been given to assigning a "staged 
rating."  See Hart v. Mansfield, 21 Vet. App. 505 (2007); 
Fenderson v. West, 12 Vet. App. 119 (1999).  However, at no 
time during the period under review has the Veteran's 
disability warranted a rating higher than 30 percent. 

Other Considerations

Extraschedular Rating

In exceptional cases an extraschedular rating may be 
provided.  38 C.F.R. § 3.321.  The Court has set out a three-
part test, based on the language of 38 C.F.R. § 3.321(b)(1), 
for determining whether a veteran is entitled to an extra-
schedular rating: (1) the established schedular criteria must 
be inadequate to describe the severity and symptoms of the 
claimant's disability; (2) the case must present other 
indicia of an exceptional or unusual disability picture, such 
as marked interference with employment or frequent periods of 
hospitalization; and (3) the award of an extra-schedular 
disability rating must be in the interest of justice.  Thun 
v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 
No. 2008-7135, 2009 WL 2096205 (Cir. 2009).  

The Board finds that the rating criteria contemplate the 
Veteran's disability.  His hearing loss disability is 
manifested by symptoms such as difficulty understanding 
speech and hearing the television.  These manifestations are 
contemplated in the rating criteria.  The rating criteria are 
therefore adequate to evaluate the Veteran's disability and 
referral for consideration of extraschedular rating is, 
therefore, not warranted.


Occupational Impairment

The Court has recently held that a request for a total 
disability rating due to individual employability resulting 
from service-connected disability (TDIU), whether expressly 
raised by a veteran or reasonably raised by the record, is 
not a separate claim for benefits, but is rather part of the 
adjudication of a claim for increased compensation.  Rice v. 
Shinseki, 22 Vet. App. 447 (2009).  Thus, when entitlement to 
TDIU is raised during the appeal of a rating for a 
disability, it is part of the claim for benefits for the 
underlying disability.  Id at 454.

In this case, the record is negative for evidence that the 
Veteran is unemployable due to his hearing loss disability.  
The Veteran's VA physician noted in April 2009 that he was 
totally disabled, but this level of impairment was attributed 
to his metastic lung cancer.  There is no medical evidence 
that the Veteran's hearing loss has interfered with his 
ability to be employed.  Therefore, consideration by the 
Board of a claim for TDIU as part of the Veteran's claim for 
an increased rating is not necessary.

Claim to Reopen

A claim which has been finally denied in an unappealed rating 
decision or Board decision may not thereafter be reopened and 
allowed.  38 U.S.C.A. §§ 7104(b), 7105(c).  The exception to 
this rule is 38 U.S.C.A. § 5108, which provides that if new 
and material evidence is presented or secured with respect to 
a claim which has been disallowed, the Secretary shall reopen 
the claim and review the former disposition of the claim.

New evidence is defined as existing evidence not previously 
submitted to agency decision makers.  Material evidence means 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence previously of record, and must raise a reasonable 
possibility of substantiating the claim.  38 C.F.R. 
§ 3.156(a).  

In determining whether evidence is new and material, the 
credibility of the evidence is generally presumed.  Justus v. 
Principi, 3 Vet. App. 510, 512-513 (1992).  

In deciding whether new and material evidence has been 
submitted the Board looks to the evidence submitted since the 
last final denial of the claim on any basis.  Evans v. Brown, 
9 Vet. App. 273, 285 (1996).

The Veteran was denied entitlement to service connection for 
metastatic lung cancer in an August 2003 unappealed rating 
decision.  The RO determined that the evidence did not 
establish a relationship between the Veteran's squamous cell 
carcinoma and his active duty service, to include exposure to 
asbestos.  

Although the Veteran submitted a timely notice of 
disagreement, he did not submit a substantive appeal in 
response to the statement of the case.  The RO, therefore, 
closed the appeal and the decision became final.  38 U.S.C.A. 
§ 7105(d)(3); Bradley v. Peake, 22 Vet. App. 280 (2008); 38 
C.F.R. §§ 19.32, 20.1103.

The subsequently received evidence includes letters from the 
Veteran's VA and private physicians providing medical 
opinions in support of his claim.  This new evidence of a 
link between the Veterans's claimed in-service asbestos 
exposure and current lung cancer is clearly material in that 
it addresses the primary reason the claim was originally 
denied.

Accordingly, reopening of the claim is in order, and the 
Veteran's appeal is granted to that extent.

Reopened Service Connection Claim

Legal Criteria

Service connection will be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110.   

Service connection requires competent evidence showing: (1) 
the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 
see also Caluza v. Brown, 7 Vet. App. 498 (1995).

Service connection will be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110, 1131; 38 C.F.R. 
§ 3.303(a).  

Under 38 C.F.R. § 3.303(b), an alternative method of 
establishing the second and third Shedden/Caluza element is 
through a demonstration of continuity of symptomatology.  
Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage 10 
Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 
Vet. App. 296, 302 (1999).  Continuity of symptomatology may 
be established if a claimant can demonstrate (1) that a 
condition was "noted" during service; (2) evidence of post-
service continuity of the same symptomatology; and (3) 
medical or, in certain circumstances, lay evidence of a nexus 
between the present disability and the post-service 
symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 
12 Vet. App. at 253 (lay evidence of in-service incurrence 
sufficient in some circumstances for purposes of establishing 
service connection); 38 C.F.R. § 3.303(b).

In cases involving a claim of entitlement based on asbestos 
exposure in military service as the cause of current 
disability, the claim must be analyzed under VA 
administrative protocols.   Ennis v. Brown, 4 Vet. App. 523, 
527 (1993); McGinty v. Brown, 4 Vet. App. 428, 432 (1993); 
Ashford v. Brown, 10 Vet. App. 120, 124-25 (1997).

With asbestos-related claims, VA must determine whether 
military records demonstrate asbestos exposure during 
service, and, if so, determine whether there is a 
relationship between that exposure and the claimed disease.  
M21-1, Part IV, 7.21(d)(1) (October 3, 1997).  Radiographic 
changes indicative of asbestos exposure include interstitial 
pulmonary fibrosis (asbestosis), pleural effusions and 
fibrosis, pleural plaques, and mesotheliomas of pleura and 
peritoneum.  M21-1, Part IV, 7.21(a)(1) (October 3, 1997).  
The clinical diagnosis of asbestosis requires a history of 
exposure and radiographic evidence of parenchymal lung 
disease.  M21-1, Part IV, 7.21(c) (October 3, 1997).  Some of 
the major occupations involving exposure to asbestos include 
mining, milling, work in shipyards, demolition of old 
buildings, carpentry and construction, manufacturing and 
servicing of friction products such as clutch facings and 
brake linings, manufacture and installations of roofing and 
flooring materials, asbestos cement and pipe products, 
military equipment, etc.  M21-1, Part IV, 7.21(b)(1) (October 
3, 1997).

For veterans who have served 90 days or more of active 
service during a war period or after December 31, 1946, 
certain chronic disabilities, such as malignant tumors, are 
presumed to have been incurred in service if such manifested 
to a compensable degree within one year of separation from 
service. 38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307(a), 
3.309(a). 

With chronic diseases shown as such in service, or within the 
presumptive period after service, so as to permit a finding 
of service connection, subsequent manifestation of the same 
chronic disease at any later date, however remote, are 
service connected unless clearly attributable to intercurrent 
causes.  38 C.F.R. § 3.303(b).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert, 1 Vet. App. 49, 53.

Analysis

The Veteran contends that service connection is warranted for 
his metastatic lung cancer as it was incurred due to exposure 
to asbestos during active duty service.

Service records establish that the Veteran served in the 
United States Navy aboard several naval vessels.  Service 
treatment records are negative for treatment or complaints of 
a respiratory condition, and the Veteran's lungs and a chest 
X-ray were negative for abnormalities at the April 1957 
separation examination.  

The post-service medical evidence establishes that the 
Veteran was diagnosed with lung cancer in 2002.  At that 
time, he underwent a left lung thoracotomy with a subsequent 
right thoracotomy with wedge resection performed in March 
2003 at the Temple VA Medical Center (VAMC).  A malignant 
mass in the lungs was also found in October 2003 and treated 
with chemotherapy by the Veteran's private physician.  

An April 2007 positron-emission tomography (PET) scan 
indicated a right upper pulmonary nodule consistent with 
malignancy and metastasis to the left hilar lymph node and 
left adrenal gland.  The Veteran has continued to receive 
treatment at the VAMC with oxygen therapy and chemotherapy.  

The record clearly shows a current diagnosis of metastatic 
squamous cell carcinoma of the right lung.  In addition, the 
Veteran has reported exposure to asbestos during service.  
While the service records do not document that the Veteran 
was exposed to asbestos, they do show that he served on 
several naval vessels.  However, there is no presumption that 
a veteran was exposed to asbestos in service by reason of 
having been on a ship.  Dymant v. West, 13 Vet. App. 141 
(1999); aff'd, Dymant v. Principi, 287 F.3d 1377 (Fed. Cir. 
2002); VAOPGCPREC 4-2000 (April 13, 2000).

The Veteran has not reported a continuity of symptomatology 
since service.  The history he has provided is to the effect 
that he was exposed to asbestos during service, but that he 
did not seek treatment for a respiratory condition until 
2002, approximately 45 years after his discharge from active 
service.  

In addition, while the Veteran has been diagnosed with lung 
cancer, there is no competent evidence demonstrating that his 
malignant tumors manifested to a compensable degree in 
service or during the presumptive period after service.  The 
absence of any clinical evidence for decades after service 
weighs the evidence against a finding that the Veteran's 
cancer was present in service or in the year immediately 
after service.  Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 
2000).

The weight of the medical evidence is also against a finding 
of a nexus between the Veteran's lung cancer and active duty 
service.  

Weighing against the claim is a May 2007 VA examination 
report and medical opinion.  After reviewing the claims 
folder, including service treatment records, the VA examiner 
found that there was no evidence the Veteran currently had an 
asbestos-related pulmonary disease.  The location and type of 
cancer was more likely related to the Veteran's 40 year 
history of smoking.  The examiner also noted that the 
Veteran's exposure to cigarette smoke was much more extensive 
and of a longer duration than his claimed exposure to 
asbestos.  

In support of the claim, the Veteran has submitted letters 
from his VA physician dated October 2006, April 2008, and 
April 2009 noting that his lung cancer is due to exposure to 
asbestos during service.  Similar nexus opinions were also 
provided by the Veteran's private physician and another VA 
physician in January 2007 and August 2007, respectively.  

The medical opinions submitted by the Veteran do not reflect 
consideration of the service treatment records or other 
evidence in the claims folder, and do not include a rationale 
or basis for the stated opinions.  While a physician's 
failure to review the claims file does not automatically 
render his opinion without probative value, a probative 
medical opinion is one that is based on sufficient facts or 
data, is the product of reliable principles and methods, and 
applies these principles these reliably to the facts.  
Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  

Here, the medical opinions in support of the claim do not 
reflect consideration of sufficient facts.  They do not take 
note of the Veteran's negative service treatment record, lack 
of symptoms for 45 years after service, or the Veteran's 
extensive history of smoking.  The failure to consider this 
evidence renders the opinions of lesser probative value.  
Boggs v. West, 11 Vet. App. 334, 345 (1998); Kightly v. 
Brown, 6 Vet. App. 200, 205-06 (1994); Reonal v. Brown, 5 
Vet. App. 458, 460-61 (1993).  In addition, no rationale or 
basis is provided for the stated opinions other than the 
Veteran's self-reported history of exposure to asbestos 
during service.  

Thus, although the record contains several medical opinions 
in support of the Veteran's claim, the Board finds that these 
opinions are of little probative value.  In contrast, the May 
2007 VA examiner provided a medical opinion against the claim 
that was rendered after review of all the relevant facts, 
including the Veteran's history of smoking, and included a 
fully articulated basis for the stated conclusions.  

In sum, the post-service medical evidence of record shows 
that the first evidence of the Veteran's claimed disability 
was many years after his separation from active duty service.  
In addition, there is no medical evidence that the Veteran's 
has been diagnosed with asbestosis or any asbestos-related 
pulmonary disease.  The weight of the medical evidence is 
also against a nexus between the Veteran's claimed disability 
and his active duty service.  Accordingly, the Board must 
conclude that the preponderance of the evidence is against 
the claim.

VA must consider all favorable lay evidence of record.  38 
USCA § 5107(b); Caluza v. Brown, 7 Vet. App. 498 (1995).  
Accordingly, in addition to the medical evidence above the 
Board has carefully considered the lay evidence offered by 
the Veteran in support of his claim, including his 
correspondence to VA and his testimony before the Board.

The Veteran essentially argues that he was exposed to 
asbestos during service and that his claimed lung cancer is 
due to such exposure.  However, as noted above service aboard 
a ship does not trigger an assumption of asbestos exposure, 
and the Veteran is not shown to have interstitial lung 
disease or other respiratory disorder characteristic of such 
exposure.  

A layperson is not considered capable of opining, however 
sincerely, in regard to causation of a disability.  Routen v. 
Brown, 10 Vet. App. 183, 187 (1997), aff'd sub nom Routen v. 
West, 142 F3d 1434 (Fed. Cir. 1998), cert denied, 119 S. Ct. 
404 (1998); Espiritu v. Derwinski, 2 Vet. App. 492 (1992); 
Moray v. Brown, 5 Vet. App. 211 (1993); Bostain v. West, 11 
Vet. App. 124, 127 (1998); Grivois v. Brown, 6 Vet. App. 135 
(1994).

Rather, it is the province of trained health care 
professionals to enter conclusions that require medical 
expertise, such as opinions as to diagnosis and causation.  
Jones v. Brown, 7 Vet. App. 134, 137 (1994).  As explained 
above, the most competent and probative medical opinion of 
record states the Veteran's lung cancer is due to smoking, 
not to asbestos exposure or other incident of service.

Based on the evidence and analysis above the Board finds the 
criteria for service connection for metastatic squamous cell 
carcinoma of the right lung are not met.  Accordingly, the 
claim must be denied.  Because the evidence preponderates 
against the claim the benefit-of-the-doubt rule does not 
apply. 


ORDER

Entitlement to an initial rating of 30 percent for bilateral 
hearing loss is granted.

New and material evidence having been submitted, reopening of 
the claim for entitlement to service connection for 
metastatic squamous cell carcinoma of the right lung is 
granted.

Entitlement to service connection for metastatic squamous 
cell carcinoma of the right lung is denied.



______________________________________________
John H. Nilon
Acting Veterans Law Judge
 Board of Veterans' Appeals



 Department of Veterans Affairs


